Citation Nr: 0114172	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as memory loss. 

2.  Entitlement to service connection for joint pain, cramps 
in the hands and legs and hair loss due to undiagnosed 
illness.  

3.  Entitlement to an initial rating in excess of 30 percent 
for lipoid nephrosis. 

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a removal of a ganglion cyst of the left 
(nondominant) wrist. 

5.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia of the lumbosacral spine. 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1984 to January 
1999. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The issues 
of entitlement to service connection for dysthymia and joint 
pain, and entitlement to service connection for cramps in the 
hands and legs and hair loss due to undiagnosed illness 
require additional development, and will be addressed in the 
remand that follows this decision.   

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  Residuals of lipoid nephrosis include chronic proteinuria 
and complaints of fatigue; these residuals do not result in 
constant albuminuria with edema, a definite decrease in 
kidney function or diastolic hypertension readings that are 
predominantly 120 or more.   

3.  Motion in the left (nondominant) wrist is currently shown 
to dorsiflexion of 65 degrees and palmar flexion to 72 
degrees; radial deviation is to 19 degrees and ulnar 
deviation is to 43 degrees.  The left wrist does not reveal 
objective evidence of painful motion, edema, effusion, 
instability, tenderness or any loss of functioning.  

4.  Range of motion in the low back is 96 degrees of forward 
flexion, 50 degrees of flexion to the right, 28 degrees of 
flexion to the left and backward extension to 30 degrees; 
there is no objective evidence of spasms, weakness, 
tenderness or loss of function due to pain.  

5.  There are no extraordinary factors associated with the 
service-connected disabilities addressed in this decision 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for lipoid nephrosis are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 
4.115b, Diagnostic Code (DC) 7502 (2000). 

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a removal of a ganglion cyst of the 
left (nondominant) wrist are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 
5215 (2000).  

3.  The criteria for an initial rating in excess of 10 
percent for arthralgia of the lumbosacral spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, (DC) 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

I.  Lipoid Nephrosis

Under 38 C.F.R. § 4.115b, DC 7502, chronic nephritis is rated 
on the basis of renal dysfunction.  Renal dysfunction 
manifested by constant Albumin or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema; or, hypertension to a degree that is at least 10 
percent disabling under DC 7101 warrants a 30 percent rating.  
38 C.F.R. § 4.115a.  Renal dysfunction manifested by constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under DC 7101 (diastolic pressure predominantly 120 or more) 
warrants a 60 percent rating.  Id. 

With the above criteria in mind, the relevant evidence and 
procedural history will be summarized.  The service medical 
records reflect treatment for nephritic syndrome beginning in 
1992, and the veteran underwent periodic laboratory testing 
for the condition thereafter.  Findings were essentially 
minimal following initial treatment, and the condition was 
said to be in steroid induced remission upon examination in 
September 1998.  

Upon VA examination in March 1999, it was reported that the 
veteran still suffers from chronic proteinuria "at a heavy 
moderate level" and needed to be "followed closely."  The 
veteran complained about fatigue and indicated that he had 
missed some time from work due to the fatigue.  Laboratory 
testing revealed no significant abnormalities.  This testing 
revealed urea nitrogen of 12.0 mg/dl (normal 7-22) and 
creatinine of 1.0 mg/dl (normal 0.5-1.5).  Urinalysis 
revealed a "1+" protein. 

Based on the evidence above, service connection for lipoid 
nephrosis was granted by an August 1999 rating decision.  A 
30 percent was assigned under DC 7502.  As indicated above, a 
rating in excess of 30 percent under DC 7502 requires 
specific findings indicative of renal dysfunction.  These 
findings, such as constant albuminuria with some edema, 
decrease in kidney function or diastolic blood pressure 
readings of predominantly 120 are not shown by the clinical 
evidence of record summarized above.  The most recent blood 
pressure reading of record, from an in-service examination 
conducted in September 1998, was 136/78, and review of the 
other blood pressure readings does not reflect diastolic 
readings that are predominantly, or even approaching, 120 or 
greater.  While the complaints of fatigue have been 
considered, there is no objective evidence of record 
indicating that there is such functional limitation 
associated with fatigue as to warrant increased compensation 
above the 30 percent rating currently assigned. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected lipoid nephrosis is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

II.  Left wrist

A 10 percent rating for limitation of motion of the 
nondominant wrist requires dorsiflexion of less than 15 
degrees or palmar flexion to be limited to being in line with 
the forearm.  38 C.F.R. § 4.71a, DC 5215.  This is the 
highest assignable rating for limitation of motion of the 
nondominant wrist under DC 5215.  

Turning to a summary of the relevant evidence and procedural 
history, the service medical records reflect treatment for a 
ganglion cyst on the left wrist.  These records indicate the 
veteran is right-handed, and he underwent removal of the cyst 
in May 1998.  Thereafter and following occupational therapy, 
a September 1998 examination revealed 60 degrees of 
dorsiflexion in the left wrist and 30 degrees of palmar 
flexion.  Tenderness was elicited at that time to palpation 
over the index and middle finger extensor ligaments and there 
was pain with dorsiflexion and palmar flexion resistance.  
The diagnoses at that time included an active flexion 
contracture.  

After service, a February 1999 VA examination revealed a 3.5 
cm well healed scar on the dorsum of the left wrist.  
Dorsiflexion of the left wrist was to 65 degrees and palmar 
flexion was to 72 degrees.  Radial deviation was 19 degrees 
and ulnar deviation was 43 degrees.  X-rays were negative, 
and the examination revealed no objective evidence of painful 
motion, edema, effusion, instability, or tenderness.  The 
diagnosis was ganglion excision of the dorsum of the left 
wrist with some lack of motion but no loss of functioning due 
to pain.   

Based on the evidence above, service connection was granted 
for residuals of the removal of the ganglion cyst, and a 10 
percent rating was assigned under DC 5215.  As indicated 
above, a the maximum rating for limitation of motion of the 
minor wrist under DC 5215 is 10 percent, and increased 
compensation thus cannot be assigned under DC 5215.  Review 
of the other potentially applicable codes pertaining to the 
rating of wrist disabilities does not reveal a diagnostic 
code under which a rating in excess of 10 percent would be 
warranted, as the wrist X-rays were negative, and there is no 
objective evidence of painful motion, edema, effusion, 
instability, or tenderness.  Also weighed by the Board were 
the contentions of the veteran with regard to pain in the 
left wrist, particularly when doing repeated lifting of 20 
pounds or more, in the context of the provisions of 
38 C.F.R. §§ 4.40 and 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is 
no objective evidence of weakness, fatigability or "flare-
ups" of pain so as to warrant increased compensation under 
these principles.  Finally, as the record contains the 
medical conclusion that there is no loss of functioning in 
the left wrist due to pain, the Board concludes that an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is also not warranted.  

III.  Arthralgia of the Lumbosacral Spine 

Lumbosacral strain manifested by characteristic pain on 
motion warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5295.  A 20 percent rating for 
lumbosacral strain requires muscle spasm on extreme forward 
bending and the unilateral loss of lateral spine motion in 
the standing position.  Id.  As for other potentially 
applicable codes, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation under 
DC 5292.  A 20 percent evaluation requires moderate 
limitation of motion and a 40 percent evaluation requires 
severe limitation of motion.  DC 5292.  Under DC 5293, a 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

The service medical records contain references to treatment 
for back pain.  A full range of motion was demonstrated in 
the back upon examination in September 1998, although 
tenderness was elicited at that time to palpation with 
forward flexion along the L3-L5 spinal process.  Upon VA 
examination of the spine in March 1999, there was no evidence 
of spasm, weakness or tenderness; postural abnormalities; 
neurological abnormalities or abnormalities of the 
musculature of the back.  The range of motion of the back was 
measured from 96 degrees of forward flexion and 30 degrees of 
backward extension.  Flexion to the right was measured to 50 
degrees and flexion to the left was measured to 28 degrees.  

Applying the pertinent legal criteria to the facts summarized 
above, there is no objective evidence demonstrating that the 
disability in the veteran's back includes the loss of lateral 
spine motion or muscle spasms, thus precluding increased 
compensation under DC 5295.  Also, as the evidence does not 
indicate that the back disability is accompanied by moderate 
intervertebral disc syndrome with recurring attacks, a 20 
percent rating cannot be assigned under DC 5293.  Finally, 
the range of motion findings listed above are not descriptive 
of moderate limitation of motion, thus precluding a 20 
percent rating under DC 5292.  In making this determination, 
the Board has considered the veteran's contention that 
increased compensation is warranted because his back "goes 
out from time to time" and he can't bend down to touch his 
toes.  The probative weight of these assertions, however, are 
outweighed by the negative objective clinical evidence 
described above. 

With regard to the principles enumerated in DeLuca, there is 
no objective evidence of such weakness, fatigability or 
"flare-ups" of pain so as to warrant a rating in excess of 
10 under these principles.  While the Board acknowledges that 
the current clinical picture likely includes pain in the 
veteran's back, the 10 percent rating currently assigned for 
lumbosacral strain contemplates "characteristic pain on 
motion."  See DC 5295.  Finally, the Board notes that 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected back 
disability is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

The Board has also reviewed the increased rating claims 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
ratings since the grants of service connection.  The Board on 
review concurs with these ratings.  The logic set forth 
above, in determining that increased ratings are not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, increased ratings are not warranted for any portion of 
the time period in question.

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions to the increased rating 
claims adjudicated above.  However, given the development 
accomplished in this case, to include affording the veteran 
VA examinations and obtaining the available service medical 
records, the Board concludes that the additional delay in the 
adjudication of the increased rating issues which would 
result from a remand would not be justified.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
veteran has been provided with sufficient notice as to the 
evidence necessary to support his claims for increased 
compensation, and there is no indication that there is any 
other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of these 
claims.  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
lipoid nephrosis is not warranted. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of a removal of a ganglion cyst of the left 
(nondominant) wrist is not warranted. 

Entitlement to an initial rating in excess of 10 percent for 
arthralgia of the lumbosacral spine is not warranted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal that necessitates a remand of the 
claims for entitlement to service connection for dysthymia, 
claimed as memory loss, and entitlement to service connection 
for joint pain, cramps in the hands and legs and hair loss 
due to undiagnosed illness.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

While the Board acknowledges the significant development 
which has been accomplished by the RO, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 with respect to the 
issues of entitlement to service 
connection for dysthymia, claimed as 
memory loss, and entitlement to service 
connection for joint pain, cramps in the 
hands and legs and hair loss due to 
undiagnosed illness has been 
accomplished.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to service connection for dysthymia, 
claimed as memory loss, and joint pain, 
cramps in the hands and legs and hair 
loss due to undiagnosed illness.  If 
either claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) addressing any such issue.  The 
SSOC must contain notice of all relevant 
actions taken on these claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



